SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2015 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) Praça Comandante Linneu Gomes, Portaria 3, Prédio 24 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): GOL LINHAS AÉREAS INTELIGENTES S.A. CNPJ/MF nº 06.164.253/0001-87 NIRE 35.300.314.441 MINUTES OF THE BOARD OF DIRECTORS MEETING HELD ON JULY 14, 2015 I. Date, Time and Place : July 14, 2015, at 17:30 p.m., at Praça Comte. Linneu Gomes, S/N, Portaria 3 – Prédio 07 – Board of Directors’ Meeting Room, Jardim Aeroporto, São Paulo (“ Company ”). II. Attendance : All the members of the Company’s Board of Directors. III. Presiding Board: Mr. Henrique Constantino, as Chairman of the meeting, invited me, Claudia Karpat, to act as Secretary of the meeting. IV. Calling : Waived, due to the attendance of all the members of the Board of Directors. V. Agenda : To resolve on (i) the ratification of the execution of the Investment Agreement , executed among the Company, Fundo de Investimento em Participações Volluto and Delta Air Lines, Inc. on July 10 , 2015 (“ Investment Agreement ”); (ii) the ratification of the execution of the Memorandum of Understanding, executed between the Company and Delta Air Lines, Inc. on July 10 , 2015 (“ MOU ”); and (iii) the increase of the Company’s capital stock, within the authorized capital limits, under the terms of Article 6 of the Company’s Bylaws. VI. Resolutions : First of all, it is hereby acknowledged that the Director Edward H. Bastian informed the other Directors of his impediment, pursuant to article 156 of the Brazilian Corporations Law, clarifying that his interest arises from his position as executive officer of Delta Air Lines, Inc., and, thus, he left the room. After all the necessary e xplanations were provided and in line with the strategic transactions disclosed by the Company on the Material Fact dated as of July 10, 2015, the following resolutions were taken by unanimous approval of those present: (i) ratification of the execution of the Investment Agreement ; (ii) ratification of the execution of the MOU; and (iii) the increase of the Company’s capital stock in the amount of R$ 461,272,399.20 (four hundred and sixty-one million, two hundred and seventy-two thousand, three hundred and ninety-nine reais and twenty cents), with possibility of partial approval of the increase, upon the private issuance of 64,065,611 (sixty four million, sixty-five thousand, six hundred and eleven) preferred shares, registered, book-entry and with no par value, at the issuance price of R$ 7.20 (seven reais and twenty cents) per share (“ Capital Increase ”). In order to determine the issuance price, the Company’s management took into consideration all the information available on the prices traded on the market, and the methodologies permitted by article 170, paragraph 1, of the Corporations Act. The Company’s management has also considered the particular details of the capital increase, which aims at allowing the capitalization of the Company, by means of committed investments of up to US$90 million by the controlling shareholder, and of up to US$56 million by Delta, in the context of the extension of the strategic alliance between the Company and Delta. The Company’s management has concluded that the net worth value of the Company’s shares and the equity value obtained through the potential profitability of the Company are not proper methodologies for determining the issuance price at this moment, given the clear lack of factors suggesting that the intrinsic value of the Company is not reflected in trading price of the shares . The Company’s management concluded that the weighted average of the prices of the Company’s shares listed in BM&FBOVESPA on the last 30 (thirty) trading sessions immediately prior to July 14, 2015 (inclusive) was the most appropriate methodology for determining the issuance price , in view of the liquidity of the Company’s shares in the market, which presented significant trading volumes and numbers, and due to the lack of external events which would suggest the use of another criteria.
